GIBSON, J.
The questions involved here are identical with those in cause No. 32387, In the Matter of the Application of Central Airlines, Inc., 199 Okla. 300, 185 P. 2d 919, and our conclusions reached therein are decisive of this appeal. The syllabus in cause No. 32387, is made the syllabus herein.
The finding and order of the commission are reversed and the cause remanded, with instructions to dismiss the application of the Spartan Airlines, Inc.
HURST, C.J., DAVISON, V.C.J., and BAYLESS, WELCH, and LUTTRELL, JJ., concur. RILEY and CORN, JJ., dissent.